                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:14-CV-954

 STUDENTS FOR FAIR ADMISSIONS,                 )
 INC.,                                         )
                                               )
                              Plaintiff,       )
                                               )   BRIEF IN SUPPORT OF
 v.                                            )   DEFENDANTS’ MOTION IN
                                               )   LIMINE TO EXCLUDE EVIDENCE
 THE UNIVERSITY OF NORTH                       )   RELATED TO SO-CALLED
 CAROLINA AT CHAPEL HILL, et al.,              )   “PAPER CLASSES”
                                               )
                               Defendants.     )



       Under Federal Rules of Evidence 402 and 403, the UNC-defendants respectfully

submit this brief in support of their motion in limine to exclude evidence related to so-

called “paper classes.”

       This case is about the legality of the University’s undergraduate admissions

program. But plaintiff Students for Fair Admissions, Inc. has repeatedly attempted to inject

irrelevant and inflammatory evidence into this litigation about irregular classes at the

University that were limited to a single academic department and that took place years

before the allegations at issue here. When SFFA moved to compel discovery on this topic,

Magistrate Judge Webster denied the motion because the requested discovery was

irrelevant. Judge Webster was right. Indeed, SFFA did not even object to his decision.

Yet SFFA again raised the issue of irregular classes in its motion for summary judgment

and seeks to introduce the issue again at trial.




      Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 1 of 14
       For two reasons, any evidence about the irregular classes should be excluded before

the trial begins.

       First, the evidence is irrelevant. The irregular classes have nothing to do with the

University’s admissions process. The classes also ended years before the allegations at

issue here and therefore have no connection to the forward-looking injunctive relief that

SFFA seeks.

       Second, the evidence will waste time. There is no competent record evidence about

the irregular classes because Judge Webster correctly denied SFFA’s motion to compel

discovery on that issue. Creating a record at or before trial could consume this Court’s

time as the parties present evidence and argument about the academic irregularities.

       At bottom, SFFA’s insistence on raising this irrelevant historical episode is nothing

more than a thinly veiled attempt to smear the University and distract from the real legal

questions here. Evidence about the irregular classes should be excluded before the trial

begins so that the parties can provide a focused presentation of the facts that are actually

relevant to the Court.

       For these and other reasons explained below, this Court should grant the

University’s motion in limine to exclude evidence related to so-called “paper classes.”

                                    BACKGROUND

       In its complaint, SFFA alleged that the University’s use of race in undergraduate

admissions is unlawful. (ECF No. (“Compl.”) ¶ 1.) SFFA sued the University in 2014 on

behalf of a student who is not an underrepresented minority and who was allegedly denied

admission during the 2013-2014 admissions cycle as a result. (Id. ¶¶ 13-14, 19.) SFFA

                                             2


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 2 of 14
also sued on behalf of other, similarly situated students who are not underrepresented

minorities and who may be denied admission to the University in the future. (Id. ¶¶ 21-

22.) SFFA seeks a declaration that the University’s admissions process is unlawful and an

injunction to prevent its continued operation in the future. (Id. Prayer for Relief.)

       Yet SFFA has repeatedly attempted to inject an issue into this litigation that has

nothing to do with the admissions process. Specifically, SFFA has sought to raise a

historical episode involving irregularities in one of the University’s academic departments.

Decades ago, so-called “paper classes” became available in the Department of African and

Afro-American Studies. These courses did not require class attendance and entailed little

or no faculty participation. Students submitted a research paper, and generally received

high grades.

       In 2011, these irregularities came to light and were widely reported in the media.

The University conducted a series of investigations. As part of its review, the University

retained the law firm of Cadwalader, Wickersham & Taft, which produced a report on the

irregular classes. (ECF No. 166.)

       The report found that the irregular classes ended in 2011, as soon as they came to

the attention of University administrators. (Id. at 24-30.) The report also found that no

similar classes were offered in any of the University’s many other academic departments.

(Id. at 31.) In addition, the report described a number of reforms that the University

adopted to prevent these types of classes from being offered in the future. (Id. at 95-97.)

       Of particular importance here, the report did not assess the University’s admissions

program. (See id. at 47 n.84.) Likewise, the report did not draw any conclusions—or even

                                              3


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 3 of 14
mention—the racial or ethnic make-up of the students who enrolled in the irregular classes,

much less how those students fared in the admissions process. Instead, the report focused

on a single academic department’s post-admissions conduct that ended in 2011. (Id. at 31.)

       In searching for some basis beyond speculation to support its hypothesis that the

irregular classes were comprised of students who were admitted despite “low

qualifications” (ECF No. 159 at 11), SFFA moved to compel the production of documents

or data concerning the students who enrolled in the irregular classes, including the

identities of those who maintained their academic standing because of the classes. (ECF

No. 86 at 1-2.) SFFA argued that this information was relevant because it could show the

alleged “negative effects” of the University’s admissions program. (ECF No. 87 at 19.)

       Magistrate Judge Webster denied SFFA’s motion. (ECF No. 101.) For two reasons,

Judge Webster held that evidence about the irregular classes was irrelevant to SFFA’s

challenge to the University’s admissions process. (Id. at 11.) First, Judge Webster held

that evidence about the irregular classes had nothing to do with the University’s admissions

department because it was “outside the scope of the responsibilities and guidelines of UNC

admissions.” (Id.) Thus, Judge Webster concluded that the evidence was not relevant to a

challenge to the University’s admissions process.       Second, Judge Webster held that

evidence about the irregular classes was a “post-admissions performance issue.” (Id.)

Post-admission evidence of that kind, he concluded, is not relevant because it does not

relate to students’ academic performance when they seek admission to the University. (Id.

at 10.) Rather, the question relevant to SFFA’s claims is whether a student seeking

admission “was treated unequally in the admissions process,” which “necessarily means

                                             4


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 4 of 14
reviewing [the student’s] application against other admitted students at the time of the

decision—not enrolled student performance.” (Id.)

       SFFA did not object to Judge Webster’s decision.

       Despite this non-objection, SFFA continued to raise the issue of irregular classes

throughout discovery, including during depositions of University administrators. (See

Declaration of Patrick Fitzgerald Ex. 1 (Clayton Dep.) at 263-70); Fitzgerald Ex. 2 (Polk

Dep.) at 328-39; Fitzgerald Ex. 3 (Folt Dep.) at 303-14; Fitzgerald Ex. 4 (Dean Dep.) at

46-57.) The University uniformly objected to this line of questioning. (Clayton Dep. at

264; Polk Dep. at 332; Folt Dep. at 305; Dean Dep. at 47.) It pointed out that the issue was

irrelevant, and the University’s witnesses also testified that they lacked any personal

knowledge of the issue, including those who worked in the admissions office. (Polk Dep.

at 331, 338; see also, e.g., Clayton Dep. at 264, 269; Dean Dep. at 46-47.)

       SFFA again raised the issue of the irregular classes in its motion for summary

judgment, citing the Cadwalader report. (ECF No. 159 at 11-12, 29-30; ECF No. 166)

This Court denied SFFA’s motion without discussing the report or the allegations about

irregular classes. (ECF No. 190)

       In early pre-trial exchanges, SFFA has made clear that it will yet again seek to offer

evidence about the so-called “paper classes” at trial. For example, in its deposition

designations, SFFA has identified testimony that it elicited on this topic from former

Chancellor Folt and former Provost James Dean. See Fitzgerald Ex. 5 (Plaintiff’s Pretrial

Disclosures) at 2 (designating Folt Dep. at 303:24-305:8, 306:23-307:2, and 307:13-309:2;

Dean Dep. at 46:9-23, 47:5-49:17, 50:3-21, 51:9-18, and 55:7-56:8).)

                                             5


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 5 of 14
       In sum, SFFA seeks to rely on a historical episode involving academic irregularities

limited to one of the University’s many academic departments—despite Judge Webster’s

conclusion that this evidence was irrelevant, and despite SFFA’s decision not to challenge

that ruling.   Because SFFA has continued to insist on raising this irrelevant issue

throughout the litigation, the University respectfully submits that a pre-trial ruling on this

issue would benefit both the Court and the parties by ensuring that the trial remains focused

on evidence that is relevant to SFFA’s claims. Thus, the University respectfully requests

that this Court grant its motion in limine to exclude under Federal Rules of Evidence 402

and 403 any evidence about so-called “paper classes.”

                                       ARGUMENT

I.     Evidence Related To So-Called “Paper Classes” Is Irrelevant To SFFA’s
       Claims.

       Evidence is relevant if it makes a fact “of consequence” “more or less probable.”

Fed. R. Evid. 401. Thus, “[r]elevancy . . . exists only as a relation between an item of

evidence and a matter properly provable in the case.” Id., Advisory Committee Note.

“Irrelevant evidence is not admissible.” Fed. R. Evid. 402. A district court has discretion

to exclude irrelevant evidence before a bench trial to limit the trial’s scope. See, e.g.,

Bunnell v. Haghighi, 661 F. App’x 110, 113 (2d Cir. 2016) (per curiam) (affirming

exclusion of irrelevant evidence at bench trial); Hohenberger v. United States, 660 F.

App’x 637, 641-42 (10th Cir. 2016) (same); Bissell v. United States, 321 F. App’x 549,

551 (9th Cir. 2008) (per curiam) (same).




                                              6


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 6 of 14
       For two reasons, evidence related to irregular classes is not relevant to any issue in

this case and should be excluded before trial. First, the classes had no connection to the

University’s admissions process. Second, the classes predate the allegations here and

therefore can have no bearing on the prospective relief that SFFA seeks.

       First, the irregular classes had nothing to do with the University’s admissions

operations. As Judge Webster recognized, the irregular classes were entirely “outside the

scope of the responsibilities and guidelines of UNC admissions” and “inapposite to the

core responsibilities of UNC’s admissions department.” (ECF No. 101 at 9, 11.) Thus,

any evidence about the classes is not remotely relevant to the issues in this case: how the

admissions office administers policies designed to foster the University’s compelling

interest in student-body diversity in a narrowly tailored way that gives ample consideration

to race-neutral alternatives. (See Compl. ¶¶ 1-7.)

       The irregular classes also have nothing to do with the admissions process.

Assessing the lawfulness of that process requires courts to “giv[e] close analysis to the

evidence of how the [admissions] process works in practice.” Fisher v. Univ. of Tex. at

Austin, 570 U.S. 297, 313 (2013). But the irregular classes took place only after the

admissions process had already ended and students had enrolled. The irregular classes

therefore have nothing to do with whether a student seeking admission was treated unfairly

during the admissions process. See id. As the Supreme Court has held, the relevant

question in a challenge to a university’s admissions policy is what “[t]he record reveals . . .

at the time of [a student’s] application.” Fisher v. Univ. of Tex. at Austin, 136 S. Ct. 2198,



                                              7


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 7 of 14
2211 (2016); see also id. at 2210 (analyzing whether student “was denied equal treatment

at the time her application was rejected”).

       Judge Webster was therefore right when he concluded that analyzing the

University’s admissions process “necessarily means reviewing [a student’s] application

against other admitted students at the time of the decision—not enrolled student

performance.” (ECF No. 101 at 10.) After all, admissions officers make their decisions

based on information known to them when a student submits an application. Information

about a student’s future performance is necessarily unavailable when admissions decisions

are made.

       Moreover, the limited nature of the irregular classes makes this type of post-

admissions evidence especially irrelevant. Those classes arose in a single academic

department and represented a miniscule portion of the University’s undergraduate course

offerings. There can be no serious claim that the classes reflect the University’s overall

academic program. As a result, any evidence about the irregular classes should be excluded

as irrelevant.

       Second, the irregular classes are also irrelevant because they predate the allegations

at issue here and have no connection to the relief that SFFA seeks in its complaint.

       The irregular classes predate all of the allegations in the complaint. SFFA is suing

the University on behalf of a student who was denied admission during the 2013-2014

admissions cycle and students who might apply to the University in the future. (Compl. ¶¶

13-14, 21-22.) SFFA is therefore challenging the legality of the University’s admissions

program on a going-forward basis. Yet the irregular classes ended in 2011, before any

                                              8


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 8 of 14
SFFA student allegedly received unfair treatment—and, indeed, before SFFA was even

created as an organization. (See id.) Indeed, most students who apply for admission to the

University during the current cycle were in third grade when the classes ended. Because

the classes ended before any student represented by SFFA sought admission to the

University, they cannot possibly be relevant to this case.

       Likewise, the irregular classes have no bearing on the relief SFFA seeks. SFFA

seeks a prospective injunction against the University’s admissions process, as well as a

declaration that the process is unlawful. (Id. Prayer for Relief.) But the irregular classes

were never part of the University’s admissions process. And in any event, they ended in

2011 and so cannot be enjoined.

       In sum, the irregular classes have nothing to do with the University’s admissions

process or policies. They also predate the allegations in the complaint and have no

connection to the relief SFFA seeks. Any evidence about so-called “paper classes” should

therefore be excluded as irrelevant under Rule 402.

II.    Evidence Related To So-Called “Paper Classes” Will Waste Time.

       Even if evidence related to so-called “paper classes” were relevant—which it is

not—any marginal probative value would be substantially outweighed by the danger of

wasting the Court’s time.

       The Court may exclude evidence if its probative value is substantially outweighed

by a danger of “wasting time.” Fed. R. Evid. 403. As the Fourth Circuit has held,

“[e]xcluding relevant evidence in a bench trial because it is cumulative or a waste of time

is clearly a proper exercise of the judge’s power.” Schultz v. Butcher, 24 F.3d 626, 632

                                             9


      Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 9 of 14
(4th Cir. 1994) (quoting Gulf States Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th

Cir. Unit A Jan. 1981)). Here, any evidence related to the irregular classes would waste

the Court’s time by risking satellite litigation over this at-most tangential issue.

       To begin, there is no competent evidence in the record about the irregular classes.

The issue was not developed in discovery because, as explained above, Judge Webster

correctly recognized that any evidence about the irregular classes is not relevant to SFFA’s

claims. Thus, because of Judge Webster’s discovery ruling—a ruling to which SFFA did

not object—there is no evidence in this case about the demographic or academic profiles

of students who took the classes. Indeed, the only information about the classes in the

record comes from the Cadwalader report, which relays numerous, inadmissible hearsay

statements about the origins of, and investigations into, the classes. As a result, to address

this issue at trial, the parties would have to develop a record for the first time long after

discovery has closed.1

        If evidence about the irregular classes were admitted in this case, the University

would be required to vigorously defend itself against any spurious allegations that attempt

to tar the University’s reputation. These allegations could include, but are not limited to:

any claims that the irregular classes were known to or approved by University

administrators, that they were somehow connected to the University’s undergraduate




1
    That record could be voluminous. The Cadwalader report itself spans more than 100 pages
    and is based on a review of more than one million emails, interviews with more than 120
    witnesses, and data analysis of student academic records, among other things. (ECF No. 166
    at 11-13.)

                                              10


     Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 10 of 14
admissions program, that they were related to the University’s compelling interest in

securing student-body diversity, or that they otherwise reflect in any way on the

University’s overall academic program. All told, fully litigating these questions could

consume a significant amount of time.

       Thus, admitting irrelevant evidence about this historical incident could disrupt the

parties’ efforts to streamline their presentations so that the bench trial can be completed

within two weeks. Addressing all of the relevant issues here requires extensive fact- and

expert-witness evidence about the University’s admissions process.            A focused and

efficient presentation of this complex evidence may prove impossible if the court were to

allow evidence about an irrelevant side issue. It is critical that the trial focus on the

evidence that actually matters to deciding the important legal questions in this case.

       Indeed, it would likely prove impracticable to adequately develop a factual record

on the so-called “paper classes” at the trial itself. Because of restrictions required by the

COVID-19 pandemic, the witnesses necessary to establish a trial record on the issue may

not be available. And, even if those witnesses were available, the parties have already

agreed on trial witnesses and a streamlined presentation of evidence. If SFFA sought to

litigate this satellite issue at trial, it could upset the delicate arrangements that have been

made to conduct this trial safely and efficiently.

       For these reasons, attempting to develop evidence on the irregular classes for the

first time after discovery has already closed would waste the Court’s time by focusing on

an at-best tangential issue with no connection to either SFFA’s claims or its requested

relief. The evidence should therefore be excluded under Rule 403.

                                              11


    Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 11 of 14
                                     CONCLUSION

       For the reasons explained above, the UNC-defendants respectfully requests that the

Court grant their motion in limine to exclude under Federal Rules of Evidence 402 and 403

evidence related to so-called “paper classes.”


Respectfully submitted this 19th day of October, 2020.

                                                          JOSHUA H. STEIN
                                                          Attorney General

       /s/ Patrick Fitzgerald                            /s/ Stephanie Brennan
       Patrick Fitzgerald                                Stephanie Brennan
       Amy Van Gelder                                    Special Deputy Attorney General
       Marianne Combs                                    NC State Bar No. 35955
       Skadden, Arps, Slate, Meagher & Flom LLP          E: sbrennan@ncdoj.gov
       155 North Wacker Drive
       Chicago, IL 60606-1720                            /s/ Tamika Henderson
       (312) 407-0700                                    Tamika Henderson
       E: patrick.fitzgerald@skadden.com                 Special Deputy Attorney General
       E: amy.vangelder@skadden.com                      NC State Bar No. 42398
       E: marianne.combs@skadden.com                     E: tlhenderson@ncdoj.gov

       /s/ Lara Flath
       Skadden, Arps, Slate, Meagher & Flom LLP
       One Manhattan West
       New York, NY 10001
       (212) 735-3000
       E: lara.flath@skadden.com
                                                         Attorneys for the UNC-Defendants




                                            12


    Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 12 of 14
                        CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.3(d)(1), I hereby certify that the body of this brief,

including headings and footnotes, does not exceed 6,250 words.



This 19th day of October, 2020.

                                                     /s/ Patrick Fitzgerald
                                                     Patrick Fitzgerald




    Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 13 of 14
                           CERTIFICATE OF SERVICE

      I hereby certify that on October 19th, 2020, I filed a true and correct copy of the

foregoing BRIEF IN SUPPORT OF DEFENDANTS’ MOTION IN LIMINE TO

EXCLUDE EVIDENCE RELATED TO SO-CALLED “PAPER CLASSES” with the

Clerk of Court using the CM/ECF system.



This 19th day of October, 2020.

                                                      /s/ Patrick Fitzgerald
                                                      Patrick Fitzgerald




    Case 1:14-cv-00954-LCB-JLW Document 216 Filed 10/20/20 Page 14 of 14
